FILED
                              NOT FOR PUBLICATION                           MAR 02 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                               FOR THE NINTH CIRCUIT



JOHANNIS JORRY RUAW;                               No. 08-70984
MAURITS RUAW,
                                                   Agency Nos.       A078-020-400
               Petitioners,                                          A095-634-562

  v.
                                                   MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted February 21, 2012 **

Before:        FERNANDEZ, McKEOWN, and BYBEE, Circuit Judges.

       Johannis Jorry Ruaw and Maurits Ruaw, natives and citizens of Indonesia,

petition for review of the Board of Immigration Appeals’ (“BIA”) order dismissing

their appeal from an immigration judge’s decision denying their applications for

asylum, withholding of removal, and protection under the Convention Against

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Torture (“CAT”). Our jurisdiction is governed by 8 U.S.C. § 1252. We review for

substantial evidence factual findings, Wakkary v. Holder, 558 F.3d 1049, 1056 (9th

Cir. 2009), and we dismiss in part and deny in part the petition for review.

      On November 17, 2010, the BIA reopened proceedings with respect to

Johannis (A078-020-400), so that he could pursue adjustment of status.

Consequently, there is no final order of removal currently in effect as to Johannis,

and this court lacks jurisdiction over his petition for review. See 8 U.S.C. §

1252(a)(1); cf. Alcala v. Holder, 563 F.3d 1009 (9th Cir. 2009). We dismiss the

petition for review with respect to Johannis.

      In the opening brief, Maurits does not challenge the agency’s dispositive

finding that his application for asylum was untimely. Accordingly, we deny the

petition for review as to his asylum claim.

      With respect to withholding of removal, Maurits does not claim he suffered

any harm in Indonesia due to his Christianity, but he fears he will be persecuted in

the future. Even as a member of a disfavored group, the record does not compel

the conclusion Maurits established a clear probability of persecution, because he

failed to demonstrate his general, undifferentiated fear of harm is distinct from the

fears felt by all other Christians in Indonesia. See Lolong v. Gonzales, 484 F.3d

1173, 1181 (9th Cir. 2007) (en banc) (“In sum, [petitioner] has provided no


                                           2                                     08-70984
evidence that [he] has been, or is likely to be, specifically targeted for persecution

by any individual or group in Indonesia.”); see also Halim v. Holder, 590 F.3d 971,

979 (9th Cir. 2009). Accordingly, Maurits’ withholding of removal claim fails.

      Finally, substantial evidence supports the agency’s denial of Maurits’ CAT

claim because he failed to show it is more likely than not that he will be tortured if

returned to Indonesia. See id. at 1067-68.

      PETITION FOR REVIEW DISMISSED in part; DENIED in part.




                                           3                                     08-70984